     Case 2:19-cv-00877-DB-CMR Document 22 Filed 01/15/20 Page 1 of 14




Benjamin Konop (OH Bar No. 0073458)
Benjamin.Konop@cfpb.gov
(202) 435-7265
John Thompson (NM Bar No. 139788)
John.Thompson@cfpb.gov
(202) 435-7270
Bureau of Consumer Financial Protection
1700 G Street, NW
Washington, DC 20552

                    UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH

Bureau of Consumer Financial                Case Number: 2:19cv00877 DB-CMR
Protection,

                   Petitioner,              Reply in Support of Petition to
                                            Enforce Civil Investigative Demand
                  v.

Center for Excellence in Higher
Education,

                   Respondent.


            REPLY IN SUPPORT OF PETITION TO ENFORCE
                  CIVIL INVESTIGATIVE DEMAND

Preliminary Statement

   This petition concerns an investigation by the Bureau of Consumer Financial

Protection (Bureau) into whether the private-student-loan program offered by the

Center for Excellence in Higher Education (CEHE), which operates a group of

colleges, violated the Consumer Financial Protection Act of 2010 (CFPA). The


                                        1
        Case 2:19-cv-00877-DB-CMR Document 22 Filed 01/15/20 Page 2 of 14



Bureau issued a civil investigative demand (CID) to CEHE that seeks one day of

testimony about CEHE’s EduPlan loan program, and the litigation surrounding it,

since 2012. The Bureau is investigating whether the colleges misrepresented the

true nature of that loan program or enrolled students in the program without their

knowledge or consent. Under binding Tenth Circuit precedent, this Court should

compel CEHE’s compliance and enforce the Bureau’s CID because it seeks

relevant information within the scope of the Bureau’s investigative authority, and

because compliance would not be unduly burdensome.1 CEHE’s arguments to the

contrary lack factual support, legal support, or both.

Arguments & Authorities

A. The CID seeks information that is within the Bureau’s authority, and it is
   not unduly burdensome merely because it seeks information covering a
   seven-year period.

      The Bureau’s CID is narrowly targeted to obtain one day of sworn testimony

about the colleges’ EduPlan loan program, and the litigation surrounding that

program, since 2012. The purpose of the investigation is to determine whether the

colleges misrepresented the true nature of the EduPlan loan program and enrolled

students in the program without their knowledge or consent in violation of the

CFPA. An investigation into this sort of deceptive conduct falls squarely within the

Bureau’s authority, and CEHE has not argued otherwise.


1   See EEOC v. Univ. of N.M., 504 F.2d 1296, 1302 (10th Cir. 1974).
                                                 2
         Case 2:19-cv-00877-DB-CMR Document 22 Filed 01/15/20 Page 3 of 14



      There is no legal basis for CEHE’s contention that the Bureau “has failed to

justify its need” for the testimony it seeks. 2 The Bureau need not justify its need to

enforce its CID. Rather, the Bureau must show that the information it seeks is

relevant to the scope of its investigation, as that scope is set forth in the CID’s

Notification of Purpose, and it has done so. 3 Indeed, that Notification provides

CEHE with ample information regarding the Bureau’s “specific concerns.” 4

      CEHE’s only argument on this point is that, if the Bureau wanted to sue the

colleges for conduct that occurred in 2012, its CFPA claims would be time-barred.

But the Bureau’s investigative authority isn’t limited to conduct that falls within

the applicable limitations period. 5 And, even if it were, because limitations on

CFPA claims begin to run on the date of discovery of the violations, 6 it’s




2   Resp. at 14.

3   Pet. at 6-8.

4   Resp. at 20.

5 See CFPB v. Harbour Portfolio Advisors, LLC, No. 16-14183, 2017 WL 631914, at *5 (E.D.
Mich. Feb. 16, 2017) (holding the standard for determining permissible temporal scope of CID
“is whether such information is relevant to conduct for which liability may be imposed”); see
also NLRB v. Line, 50 F.3d 311, 314-15 (5th Cir. 1995) (affirming enforcement of an
administrative subpoena extending five years back when the applicable statute of limitations was
six months).

6 12 U.S.C. § 5564(g)(1) (“[N]o action may be brought . . . more than 3 years after the date of
discovery of the violation to which an action relates.”).


                                                3
      Case 2:19-cv-00877-DB-CMR Document 22 Filed 01/15/20 Page 4 of 14



impossible during an investigation to determine whether any conduct falls outside

the limitations period.

    CEHE has also failed to demonstrate that it would be unduly burdened by

providing the one day of testimony that the CID requires. 7 It argues that the CID

would require its president to spend 120 hours reviewing documents and testimony

from a Colorado enforcement action that it has been defending since 2014. Not so;

the Colorado enforcement action was much broader than the Bureau’s

investigation and touched nearly every aspect of the colleges’ operations, not just

their private-student-loan program. CEHE’s president need not “virtually

memorize” every aspect of the Colorado enforcement action to testify about the

colleges’ EduPlan loan program and the litigation surrounding it.

B. Colorado’s enforcement action does not preclude or circumscribe the
   Bureau’s investigation.

    CEHE has been in litigation with the Colorado Attorney General since 2014.

Colorado’s action—which raises only state-law claims—touches nearly every

aspect of the colleges’ operations in Colorado, including the EduPlan loan program

offered in that state. Colorado’s action does not, however, reach the colleges’

operations in the other states with CEHE campuses; nor does it involve any CFPA


7FTC v. Texaco, 555 F.2d 862, 882 (D.C. Cir. 1977) (the recipient of an agency’s investigative
compulsory process bears the burden of showing that compliance would “unduly disrupt or
seriously hinder normal operations of a business.”).


                                               4
      Case 2:19-cv-00877-DB-CMR Document 22 Filed 01/15/20 Page 5 of 14



claims for CEHE’s conduct in Colorado. Nevertheless, CEHE argues that the

Bureau can’t investigate any conduct that occurred before the close of evidence in

the Colorado action, suggesting that action will have claim- or issue-preclusive

effect in any action the Bureau may bring. The argument fails for at least four

reasons.

    First, the Colorado action has not yet reached final judgment on the merits,

which means that CEHE’s preclusion arguments are not yet even ripe for

determination.

    Second, the Bureau’s enforcement authority, unlike Colorado’s authority under

state law, is nationwide, so the Bureau may seek relief for students located outside

Colorado. It cannot be the case that a state-enforcement action in Colorado to

which the Bureau was not a party can impair the Bureau’s authority to investigate

and, if appropriate, obtain relief for students located elsewhere. This is especially

so where, as here, the Bureau didn’t receive advance notice of the Colorado action

or have the practical opportunity to intervene and prosecute CFPA claims there. 8

    Third, CEHE cites no authority—and the Bureau is aware of none—for the

proposition that a state-court judgment that didn’t involve the Bureau or the CFPA

bars the Bureau from investigating potential CFPA violations. Specifically, CEHE


8While states are required to notify the Bureau of their intent to file suit under the CFPA, see 12
U.S.C. § 5552(b), no such requirement exists for suits brought solely under state law, as the
Colorado enforcement action was.
                                                 5
      Case 2:19-cv-00877-DB-CMR Document 22 Filed 01/15/20 Page 6 of 14



invites this Court to create a new rule that a finally adjudicated enforcement action,

involving exclusively state-law claims in state court, can have nonmutual claim- or

issue-preclusive effect against the federal government in a later investigation or

action to enforce federal claims in federal court. The Court should decline to create

this rule.

    Finally, even if preclusion were theoretically available on these facts, CEHE

must assume, without proof, that:

    (a) the eventual final judgment on the merits in Colorado will resolve every
        contested fact issue related to the EduPlan loan program in CEHE’s favor;

    (b) the finally adjudicated issues in Colorado will completely overlap with
        matters under Bureau investigation, which include the administration of the
        EduPlan loan program at colleges outside Colorado;

    (c) the Bureau will bring an enforcement action against CEHE on issues that
        have already been finally adjudicated in CEHE’s favor;

    (d) in this eventual, hypothetical Bureau action, CEHE will be able to establish
        that the Bureau and Colorado Attorney General were in privity in the
        Colorado action; and

    (e) every claim the Bureau asserts in this hypothetical future action will require
        proof of facts that were conclusively determined in CEHE’s favor in
        Colorado. 9




9 See Nwosun v. Gen. Mills Rests., Inc., 124 F.3d 1255, 1257 (10th Cir. 1997) (outlining
elements of claim preclusion in this jurisdiction); Stan Lee Media, Inc. v. Walt Disney Co., 774
F.3d 1292, 1297 (10th Cir. 1998) (outlining elements of issue preclusion in this jurisdiction).


                                                6
         Case 2:19-cv-00877-DB-CMR Document 22 Filed 01/15/20 Page 7 of 14



       CEHE has made none of these showings. Moreover, the Court need not

indulge this speculation because “[a]t the pre-complaint stage, the court is not free

to speculate as to possible charges in a future complaint, and then determine the

relevance of the subpoena requests on that basis.” 10

C. CEHE has failed to meet its heavy burden of showing the Bureau issued
   its CID for an improper purpose.

         The Bureau is entitled to a presumption of good faith in the conduct of its

investigations and CEHE bears a heavy burden when it challenges that

presumption. 11 CEHE relies on speculation and innuendo in lieu of facts in its

attempt to establish the Bureau has acted with an improper purpose. That effort

fails.

         First, CEHE suggests that it’s nefarious that the Bureau has “collaborated”

with Colorado. But there’s nothing wrong with the Bureau obtaining relevant

information from state-law-enforcement authorities to assist its investigation.

Second, CEHE complains that, if the Bureau has received consumer complaints

about the colleges’ conduct, it should tailor its investigation to those complaints.

There is no basis for CEHE’s implication that the Bureau must have some specific




10   FTC v. Church & Dwight Co., 747 F. Supp. 2d 3, 9 (D.D.C. 2010).

11   United States v. Garden State Nat’l Bank, 607 F.2d 61, 68 (3d Cir. 1979).


                                                  7
         Case 2:19-cv-00877-DB-CMR Document 22 Filed 01/15/20 Page 8 of 14



quantity of evidence of a violation before it issues a CID. 12 Third, CEHE argues

that, if it complies with the CID, this will create a perjury trap. The “perjury trap”

doctrine is a defense to a criminal perjury prosecution. It is not an excuse for

failing to comply with an agency’s compulsory process. 13

D.       Even if the CFPA’s for-cause removal provision is unconstitutional, this
         does not entitle CEHE to dismissal of the CID.

       While the Bureau agrees with CEHE that the CFPA’s for-cause removal

provision (12 U.S.C. § 5491(c)(3)) is unconstitutional, this makes no difference for

the purposes of enforcing its CID. As the Bureau has argued in Seila Law LLC v.

CFPB, No. 19-7 (S. Ct.), were the Court to conclude that the for-cause removal

provision is unconstitutional, the proper action for the Court to take would be to

sever the provision from the CFPA and permit the Bureau, which would then be

headed by a Director who is fully accountable to the President, to consider

ratifying its decision to issue the CID. 14

       CEHE contends that this approach would “provide[] no relief to entities who

were subject to actions taken while the Bureau was unconstitutionally


12 See United States v. Morton Salt Co., 338 U.S. 632, 642-43 (1950) (recognizing agency may
investigate because it wants assurance that the law is not being violated).

13See FTC v. First Universal Lending, No. 09-cv-82322, 2011 WL 66149, at *5 & n.2 (S.D. Fla.
Feb. 12, 2011) (observing that a witness may shield himself by testifying truthfully, not by
refusing to testify).

14   Brief for Respondent, Seila Law, 2019 WL 6727094, at *46 (Dec. 9, 2019).


                                                8
         Case 2:19-cv-00877-DB-CMR Document 22 Filed 01/15/20 Page 9 of 14



structured.” 15 But if this Court severs the provision and the Director authorizes the

Bureau to proceed, CEHE would have received a remedy that completely

addresses its constitutional challenge. It would then be subject to a Bureau CID

only if that is the wish of a Bureau Director who is fully accountable to the

President.

       CEHE contends that severance is inappropriate because “there is . . . strong

reason to doubt that Congress would have passed the CFPA absent the [for-cause]

removal provision.” 16 Resp. at 11. But that’s wrong on its face, because the CFPA

includes an express severability provision, which states that “[i]f any provision of

this Act … is held to be unconstitutional, the remainder of this Act … and the

application of such to any person shall not be affected thereby.” 17

       Further, neither Lucia, supra, nor FEC v. NRA Political Victory Fund, 6 F.3d

821 (D.C. Cir. 1993), suggests a different result. 18 In Lucia, the Court held that the

administrative law judge (ALJ) who presided over Lucia’s administrative trial had

not been constitutionally appointed. The Court then concluded that Lucia was

entitled to a new trial before a properly appointed ALJ. But the Court didn’t



15   Resp. at 11, citing Lucia v. SEC, 138 S. Ct. 2044, 2055 (2018).

16   Resp. at 11.

17   12 U.S.C. § 5302.
18   See Resp. at 12.
                                                   9
        Case 2:19-cv-00877-DB-CMR Document 22 Filed 01/15/20 Page 10 of 14



dismiss the SEC’s complaint. Instead, it permitted the agency to redo the portion of

the proceeding that had been constitutionally tainted. Here, CEHE complains that

the issuance of the CID was constitutionally tainted. Severance of the for-cause

removal provision followed by ratification of the CID by a Director fully

accountable to the President would correct that flaw.

       In NRA Political Victory Fund, the D.C. Circuit concluded that the FEC was

unconstitutionally structured and, as a result, it dismissed the FEC’s action. But

that dismissal was without prejudice, 19 so that a constitutionally structured FEC

could renew its prosecution. Two years later, in Legi-Tech, Legi-Tech argued that

the FEC’s prosecution should be dismissed because the FEC had been

unconstitutionally structured at the time it issued the complaint. The court rejected

Legi-Tech’s argument. After the FEC had commenced its prosecution of Legi-

Tech, the court issued its decision in NRA Political Victory Fund, and, as a result

of that decision, the FEC was restructured to comply with the Constitution. The

FEC then voted to ratify its complaint against Legi-Tech. 20 The court held that, to

the extent Legi-Tech had been subject to any prejudice as a result of the

unconstitutionality of the FEC’s structure at the time the complaint was issued,




19   See FEC v. Legi-Tech, Inc., 75 F.3d 704, 708 (D.C. Cir. 1996).

20   Id. at 706.


                                                 10
        Case 2:19-cv-00877-DB-CMR Document 22 Filed 01/15/20 Page 11 of 14



ratification adequately addressed that prejudice. 21 The same would be true here

were this Court to sever the for-cause removal provision from the CFPA and

provide the Director an opportunity to ratify the CID—this would address any

prejudice that CEHE might have suffered.

       Additionally, in Legi-Tech, the court observed that, unlike CEHE here, “not

even Legi-Tech dares request” dismissal with prejudice. 22 Granting such relief—

thereby potentially precluding the Bureau from using compulsory process to

investigate its conduct, and potentially making it more difficult, or even

impossible, for the Bureau to challenge any violations of the Federal consumer

financial laws by CEHE—would be an unjustified windfall for the colleges, and a

misfortune for any consumers that they may have injured.

       Finally, CEHE suggests that this Court should stay its ruling pending the

Supreme Court’s decision in Seila Law. But this Court need not wait in this

summary CID-enforcement proceeding to resolve the constitutional question. An

issue being raised before the Supreme Court does not preclude a lower court from

addressing the same issue in a different case. 23 So, if this Court severs the CFPA’s



21   Id. at 709.

22   Id. at 708.

 See SEC v. Team Res. Inc., 942 F.3d 272, 274 (5th Cir. 2019); Spokas v. Am. Family Mut. Ins.
23

Co., 2015 WL 3948098 (D. Colo. 2015) (resolving issue of state law even though the same issue
was pending before the state supreme court).
                                             11
     Case 2:19-cv-00877-DB-CMR Document 22 Filed 01/15/20 Page 12 of 14



for-cause removal provision and gives the Director—who would then be fully

accountable to the President—the opportunity to ratify the CID, CEHE would have

received complete relief for the constitutional violation.

Conclusion

    The Bureau’s CID is enforceable because it seeks relevant information within

the scope of its investigative authority and doesn’t impose an undue burden on

CEHE to comply. CEHE’s arguments to the contrary are meritless. This Court

should enforce the Bureau’s CID without further delay.

Respectfully submitted,

Cara Petersen
Acting Enforcement Director
Jeffrey Paul Ehrlich
Acting Principal Deputy Enforcement Director
Michael G. Salemi
Acting Deputy Enforcement Director
Owen Martikan
Assistant Litigation Deputy

s/ John Thompson
Benjamin Konop (OH Bar No. 0073458)
Telephone: (202) 435-7265
E-mail: benjamin.konop@cfpb.gov
John Thompson (NM Bar No. 139788)
Telephone: (202) 435-7270
E-mail: john.thompson@cfpb.gov
Bureau of Consumer Financial Protection
1700 G Street, NW
Washington, DC 20552
Facsimile: (202) 435-5477
Attorneys for Petitioner Bureau of Consumer
Financial Protection
                                          12
     Case 2:19-cv-00877-DB-CMR Document 22 Filed 01/15/20 Page 13 of 14



                          Certification of Word Count

As required by LR DUCIVR 7-1(b)(2)(C), I certify that the document contains

2,489 words, excluding the parts of the document that are exempted.

I declare under penalty of perjury that the foregoing is true and correct. Executed

on January 15, 2020.



                                                      s/ John Thompson
                                                    JOHN THOMPSON




                                         13
    Case 2:19-cv-00877-DB-CMR Document 22 Filed 01/15/20 Page 14 of 14



                             Certificate of Service

I hereby certify that on January 15, 2020, I served the foregoing document via the

court’s CM/ECF electronic filing system to all counsel of record, including the

following:

Paul W. Shakespear pshakespear@swlaw.com
Steven M. Gombos gombos@glpclaw.com
David A. Obuchowicz dobuchowicz@glpclaw.com
Jacob C. Shorter jshorter@glapclaw.com


                                                    s/ John Thompson
                                                  JOHN THOMPSON




                                       14
